 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7                                                                 Case No. 2:17-cv-02269-RFB-NJK
 8   AMBER MORGAN,                                                              ORDER
 9                          Plaintiff,
10            v.
11   WAL-MART STORES, INC.,
12
                          Defendant.
13
14      I.         INTRODUCTION

15            Before the Court is Defendant’s Motion for Summary Judgment (ECF No. 29) and Motion

16   to Consolidate Cases (ECF No. 26).

17
18      II.        FACTUAL BACKGROUND

19            A. Undisputed Facts

20            The Court finds the following facts to be undisputed.

21            On March 22, 2015, Plaintiff, Amber Morgan, fell while walking in an aisleway inside of

22   Defendant Wal-Mart’s store number 2837 located in Las Vegas, Nevada. Immediately after the

23   fall, Plaintiff reported a spill to Wal-Mart employees. She identified the location where she fell

24   and told the employees that she had been walking fine before the fall. An incident report was

25   generated by Wal-Mart. Wal-Mart preserved video from 30 minutes before and 30 minutes after

26   the fall. Plaintiff suffered injuries to her back and knee.

27            B. Disputed Facts

28            The Court finds the following facts to be disputed by the parties. First, the parties dispute
 1   whether Plaintiff fell because of a shampoo-like liquid or substance that had been on the floor for
 2   at least 30 minutes in a high traffic aisleway. Plaintiff asserts that she saw the liquid and “blue
 3   streak” on the floor where she fell.       Defendant avers that Plaintiff has made contradictory
 4   statements about what happened prior to her fall as well as what she saw and did. Second, the
 5   parties dispute the location of any alleged spill in relation to where Plaintiff fell. Defendant argues
 6   that there is no video evidence to establish the existence the spill or its location. Plaintiff claims
 7   she saw the spill and its location after her fall. Third, the parties dispute, if there was a spill,
 8   whether Defendant should have been on notice of the spill and whether Defendant had sufficient
 9   maintenance procedures to address possible hazards in the store. Fourth, the parties dispute
10   whether or not Wal-Mart intentionally erased or failed to preserve video from more than hour
11   before and after the spill as allegedly required by its internal policies.
12
13       III.      PROCEDURAL BACKGROUND
14              Defendant removed this case to federal court on August 28, 2017. ECF No. 1. filed her
15   initial complaint in state court on September 9, 2016. ECF No. 1. Defendant filed a Motion to
16   Consolidate on March 29, 2018. ECF No. Defendant filed the instant Motion for Summary
17   Judgment on July 16, 2019. ECF No. 29.
18
19       IV.       LEGAL STANDARD
20              Summary judgment is appropriate when the pleadings, depositions, answers to
21   interrogatories, and admissions on file, together with the affidavits, show “that there is no genuine
22   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
23   Civ. P. 56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). When considering the
24   propriety of summary judgment, the court views all facts and draws all inferences in the light most
25   favorable to the nonmoving party. Gonzalez v. City of Anaheim, 747 F.3d 789, 793 (9th Cir.
26   2014). If the movant has carried its burden, the non-moving party “must do more than simply
27   show that there is some metaphysical doubt as to the material facts. . . . Where the record taken as
28   a whole could not lead a rational trier of fact to find for the nonmoving party, there is no genuine



                                                       -2-
 1   issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (citation and internal quotation marks
 2   omitted) (alteration in original).
 3
 4       V.      DISCUSSION
 5               a. Breach of Duty
 6            Under Nevada law, a plaintiff must prove four elements to show negligence in a slip-and-
 7   fall matter: (1) the defendant owed a duty to the plaintiff to exercise due care; (2) the defendant
 8   breached the duty; (3) the breach was the actual and the proximate cause of the plaintiff’s injury;
 9   and (4) the plaintiff was damaged. Joynt v. California Hotel & Casino, 835 P.2d 799, 801 (Nev.
10   1992). “[A] business owner owes its patrons a duty to keep the premises in a reasonably safe
11   condition for use.” Sprague v. Lucky Stores, Inc., 849 P.2d 320, 322 (Nev. 1993). A business
12   owner will be liable for breaching its duty to patrons if the business owner, or his or her agents,
13   cause a foreign substance to spill on the floor. Id. But if any other person causes the foreign
14   substance to spill on the floor, the business can only be liable if it had actual or constructive notice
15   of the foreign substance and did not remedy it. Id. at 322–23.
16            “[Q]uestions of negligence and proximate cause are generally questions of fact” that
17   become questions of law “only when the evidence will support no other inference.” Joynt, 835
18   P.2d at 801 (citation omitted).      Thus, “courts are reluctant to grant summary judgment in
19   negligence cases because foreseeability, duty, proximate cause, and reasonableness usually are
20   questions of fact for the jury.” Lee v. GNLV Corp., 22 P.3d 209, 212 (Nev. 2001) (citation
21   omitted).
22            The Court finds that genuine issues of disputed fact exist in this case. The parties dispute
23   whether a shampoo-like substance was on the floor and caused Plaintiff to fell. The parties dispute
24   the length of time that the alleged spill was on the floor and its location. The parties dispute the
25   adequacy of Defendant’s cleaning procedures in a high traffic area in the store. These disputes are
26   central to a determination of whether Defendant had constructive knowledge of a spill on its floor
27   and failed to take reasonable steps to address such hazards in the location of the fall. The Court
28   therefore denies summary judgment.



                                                      -3-
 1      IV.      CONCLUSION
 2            IT IS ORDERED that Defendant’s Motion for Summary Judgment (ECF No. 29) is
 3   DENIED.
 4            IT IS FURTHER ORDERED that the Parties shall submit a joint pretrial order by April
 5   22, 2019.
 6            IT IS FURTHER ORDERED that the Motion to Consolidate is DENIED as moot as the
 7   other-referenced case has been remanded to state court.
 8
 9            DATED: March 26, 2019.
10
                                                         __________________________________
11                                                       RICHARD F. BOULWARE, II
                                                         UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -4-
